AO 245B (Rev. 05/15/2018) Judg1nent in a Crin1inal Petty Case (Modified)                                                                Page I of 1



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRJCT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                v.                                             (For Offenses Conunitted On or After November 1, 1987)


                    OSCAR ARTURO CORADO                                        Case Number: 3:18CR3825-MDD




REGISTRATION NO. 33163112
                                                                                                                   OCT 2 6 2018
THE DEFENDANT:
 IZ] pleaded guilty to count(s) 1 of Superseding Misdemeanor Information

 D     was found guilty to count(s)                                                By
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                             Count Number(s)
8:1325                             IMRPOPER ENTRY BY AN ALIEN (Misdemeanor)                                      ls


 D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~




 IX]   Count(s) Underlying Felony Information                                  dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby cormnitted to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                           TIME SERVED


IZJ Assessment: $10 REMITTED
 IZl Fine: NONE
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                                                              October25 2018
                                                                            Date of Imposition of Sentence


                                                                            UtJvuA \D, ~ L
                                                                            HONORABLE MITCHELL D. DEMBIN
                                                                            UNITED STATES MAGISTRATE JUDGE
